Exhibit 10.2

ENOVA INTERNATIONAL, INC.
SECOND AMENDED AND RESTATED

2014 LONG-TERM INCENTIVE PLAN AWARD AGREEMENT

SPECIAL GRANT OF

NONQUALIFIED STOCK OPTION
WITH A LIMITED STOCK APPRECIATION RIGHT

This Second Amended and Restated 2014 Long-Term Incentive Plan Award Agreement
for a Special Grant of Nonqualified Stock Option with a Limited Stock
Appreciation Right (the “Agreement”) is entered into by and between Enova
International, Inc. (the “Company”) and accepted by _____ (“Optionee”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Second Amended and Restated 2014 Enova
International, Inc. Long-Term Incentive Plan, (the “Plan”), which is
administered by the Committee; and

WHEREAS, pursuant to Section 6 and Section 7 of the Plan, the Committee desires
that the Company grant to Optionee a Nonqualified Stock Option (the “Option”)
award (the “Award”) with a Limited Stock Appreciation Right (as defined in
Section 10(b) below) to encourage Optionee’s continued loyalty and diligence;

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.        Grant of Option.  As of _____ (the “Grant Date”), the Company, for and
on behalf of the Affiliate that employs Optionee, hereby grants Optionee the
Option to acquire shares of the Common Stock of the Company (“Shares”) pursuant
to the Plan. The Option granted hereby shall be effective immediately but its
exercise and vesting are contingent upon the delivery of an executed counterpart
of this Agreement to the Company by the Optionee (the date of such delivery
shall be the “Contingency Date”).

2.        Employment Definitions.

(a)       “Cause” shall be determined in the sole discretion of the Committee
and shall mean the occurrence of any one or more of the following:

(i)       fraud, malfeasance, negligence, dishonesty, or willful misconduct with
respect to the Company;

(ii)      refusal or repeated failure to follow the established reasonable and
lawful policies of the Company and its Affiliates applicable to persons in your
same or similar position; or

 

--------------------------------------------------------------------------------

(iii)     conviction of a felony.

(b)       “Employment” or “Employed” refers, for all purposes of this Agreement,
to Optionee’s employment by the Company or by any entity that is an Affiliate at
the relevant time.

3.        Exercise Price.  The exercise price of the Option is $_____ per share
(the “Exercise Price”), which is the Fair Market Value per Share on the Grant
Date, as determined by the Committee in accordance with the requirements of
Treasury Regulation Section 1.409A-1(b)(5)(iv).

4.        Exercisability Schedule.  Except as otherwise provided in Sections 6
and 7 of this Agreement, the Option shall become exercisable in whole or in part
and cumulatively according to the following schedule; provided in each case that
Optionee has remained continuously employed by the Company or an entity that is
an Affiliate on the applicable vesting date through the applicable date(s):

_____ Options - on and after the first anniversary of the Grant Date;

_____ Options - on and after the second anniversary of the Grant Date; and

_____ Options - on and after the third anniversary of the Grant Date.

5.        Transferability.  The Option and Limited Stock Appreciation Right are
not transferable otherwise than by will or laws of descent and distribution and
during the lifetime of Optionee are exercisable only by Optionee, unless the
Committee, in the exercise of its sole discretion and if permitted by the Plan
and applicable law, designates in writing certain conditions under which the
Option and/or the Limited Stock Appreciation Right may be transferred.

6.        Change in Control.

(a)       Acceleration of Exercisability.  If, within 12 months after the
occurrence of a Change in Control (as defined below), Optionee has a Qualifying
Termination (as defined below) the Option shall automatically become exercisable
in full as of the date of the Qualifying Termination as long as Optionee has
remained continuously employed by the Company or an Affiliate from the Grant
Date through the date of such Qualifying Termination.  Notwithstanding the
foregoing, in order to preserve the Optionee’s rights under the Option in the
event of a Change in Control, the Committee in its discretion and without the
consent of the Optionee may, at the time the Option is granted or any time
thereafter, take one or more of the following actions: (i) provide for the
acceleration of any time period relating to the exercise or vesting of the
Option, (ii) provide for the purchase or termination of the Option for an amount
of cash or other property that could have been received upon the exercise or
realization of the Option had the Option been currently exercisable or payable,
(iii) adjust the terms of the Option in a manner determined by the Committee to
reflect the Change in Control, (iv) cause the Option to be assumed, or new
rights substituted therefore, by another entity, or (v) make such other
provision as the Committee may consider equitable and in the best interests of
the Company. No actions may be taken under this Section 6(a) that would cause
the Optionee to become subject to tax under Code Section 409A(a)(1).  For
purposes of this Section 6(a), the following terms shall have the following
meanings:

2

 

--------------------------------------------------------------------------------

(i)       “Cause” shall be determined solely by the Company or the Committee
(and, if Optionee is an officer of the Company, only by the Committee) in the
exercise of good faith and reasonable judgment, and shall mean the occurrence of
any one or more of the following:

(a)       Optionee’s willful and continued failure to substantially perform
Optionee’s duties with the Company or an Affiliate (other than any such failure
resulting from the Optionee’s disability); or

(b)       Optionee’s conviction of a felony; or

(c)       Optionee willfully engaging in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise; provided, however,
no act or failure to act on the Optionee’s part shall be deemed “willful” unless
done, or omitted to be done, by the Optionee not in good faith and without
reasonable belief that the action or omission was in the best interests of the
Company.

(ii)      “Change in Control” shall mean an event that is a change in the
ownership of the Company, a change in the effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company,
all as defined in Code §409A and applicable guidance issued thereunder (“Code
§409A”). Notwithstanding the above, a “Change in Control” shall not include any
event that is not treated under Code §409A as a change in control event with
respect to Optionee.  Notwithstanding the incorporation of certain provisions
from the Treasury Regulations under Code §409A, the Company intends that this
Option be exempt from Code §409A under the exemption for stock options and stock
appreciation rights under Treasury Regulations Section 1.409A-1 (b)(5)(i)(A) and
1.409A-1(b)(5)(i)(B).

(iii)     “Qualifying Termination” shall mean a separation from service (as
defined in Treasury Regulation Section 1.409A-1(h)(1)) resulting from the
Company’s or an Affiliate’s involuntary termination of Optionee’s employment,
other than a termination for Cause.

(b)       Cash America Ownership.  Notwithstanding the foregoing, neither a
change in ownership nor a change in effective control shall be considered to
have occurred as a result of any acquisition or disposition of the Company’s
stock by, or an increase in the percentage of the Company’s stock owned by, Cash
America International, Inc. or any entity required to be aggregated with Cash
America International, Inc. under Code Sections 414(b) or 414(c).  For
clarification purposes and without limiting the foregoing, the acquisition or
disposition of the Company’s stock in a public offering or sale or in a spinoff
transaction by Cash America International, Inc. shall not result in a Change in
Control unless required by Code §409A.

(c)       Substitution.  Notwithstanding anything set forth herein to the
contrary, upon a Change in Control, the Committee, in its sole discretion, may,
in lieu of issuing Common Stock, provide Optionee with an equivalent amount
payable in the form of cash.

(d)       Effect of Other Agreements.  In the event that Optionee is a party to
an employment, severance, change in control or other similar agreement with the
Company or its Affiliates that provides for vesting of stock-based awards upon a
Change in Control or termination of employment following a Change in Control,
this Section 6 shall not supersede such other

3

 

--------------------------------------------------------------------------------

agreement, and Optionee shall be entitled to the benefits of both this Agreement
and such other agreement.

7.        Termination of Option.

(a)       The unexercised portion of the Option shall automatically and without
notice terminate and become null and void at the time of the earliest to occur
of the following:

(i)       ninety (90) days after the Grant Date, if the Contingency Date has not
occurred by such date;

(ii)      three (3) months after the date of termination of Optionee’s
employment with the Company and all of its Affiliates for any reason other than
(A) death or mental or physical disability as determined by a medical doctor
satisfactory to the Committee or (B) for Cause;

(iii)     six (6) months after the date of termination of Optionee’s employment
with the Company and all of its Affiliates by reason of mental or physical
disability as determined by a medical doctor satisfactory to the Committee;

(iv)     (A) one (1) year after the date of termination of Optionee’s employment
with the Company and all of its Affiliates by reason of death of Optionee, or
(B) six (6) months after the date on which Optionee shall die if that shall
occur during the three-month period described in Subsection 7(a)(i) or the
six-month period described in Subsection 7(a)(ii);

(v)      the date on which Optionee’s employment with the Company or an
Affiliate is terminated for Cause;

(vi)     the seventh anniversary of the Grant Date; and

(vii)    the seventh day after the Grant Date if shares of Company Common Stock
are not publicly tradable on an Exchange on or before such date.

(b)       The Committee in its sole discretion shall have the power to cancel,
effective upon the date determined by the Committee in its sole discretion, all
or any portion of the Option which is then exercisable upon payment to Optionee
of cash in an amount equal to the excess of (i) the aggregate Fair Market Value
of the Shares subject to such portion of the Option on the effective date of the
cancellation over (ii) the aggregate Exercise Price of such portion of the
Option.

8.        Manner of Exercise of Option.  The Option (or any portion thereof)
shall be exercised by (i) providing notice of such exercise to the Company in
writing or by electronic means specifying the number of Shares with respect to
which the Option is being exercised, (ii) providing full payment of the
aggregate Exercise Price for the number of Shares specified in such notice, and
(iii) making arrangements that are satisfactory to the Committee in its sole
discretion for payment to the Company in accordance with Section 12 of this
Agreement of the employment taxes that the Company or any Affiliate is required
to withhold in connection with the exercise.  The Exercise Price shall be paid
solely in cash (including by check or electronic transfer of funds), with Shares

4

 

--------------------------------------------------------------------------------

or by a combination of the above; provided, however, that the Committee in its
sole discretion may determine at or before the time of exercise that no part of
the Exercise Price may be paid with Shares.  If the Exercise Price is paid in
whole or in part with Shares, the value of the Shares surrendered shall be their
Fair Market Value.

9.        Adjustments.

(a)       If at any time while any unexercised portion of the Option is
outstanding there shall be any increase or decrease in the number of issued and
outstanding Shares through the declaration or payment of a stock dividend or
resulting from a stock split, a recapitalization or a combination or exchange of
Shares, then appropriate adjustment shall be made in the number of Shares and
the Exercise Price per Share subject to such outstanding portion of the Option,
so that the same proportion of the Company’s issued and outstanding Shares shall
remain subject to purchase at the same aggregate Exercise Price.

(b)       The Committee may change the terms of any outstanding portion of the
Option with respect to the Exercise Price or the number or Shares subject to the
Option, or both, when, in its sole discretion, such adjustment becomes
appropriate by reason of a corporate transaction (as defined in Treasury
Regulation §1.424-1(a)(3)).  Provided, however, any such change shall be made in
accordance with the requirements of Treasury Regulation §1.409A-1(b)(v) for
adjustments that do not cause the stock rights to become subject to Code Section
409A.

(c)       Except as otherwise expressly provided herein, the issuance by the
Company of shares of its capital stock of any class, or securities convertible
into shares of capital stock of any class, either in connection with a direct
sale or upon the exercise of rights or warrants to subscribe therefore, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to the number of or Exercise Price of Shares then subject
to any outstanding portion of the Option.

(d)       Without limiting the generality of the foregoing, the existence of any
unexercised outstanding portion of the Option shall not affect in any manner the
right or power of the Company to make, authorize or consummate (1) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (2) any merger or consolidation of
the Company; (3) any issue by the Company of debt securities or preferred stock
which would rank above the Shares subject to the outstanding Option; (4) the
dissolution or liquidation of the Company; (5) any sale, transfer or assignment
of all or any part of the assets or business or the Company; or (6) any other
corporate act or proceeding, whether of a similar character or otherwise.

10.       Limited Stock Appreciation Right.

(a)       A Limited Stock Appreciation Right is hereby granted to Optionee in
accordance with the Plan and with respect to the number of Shares subject to the
Option.

(b)       For purposes of this Agreement, the following definitions shall apply:

5

 

--------------------------------------------------------------------------------

(i)       “Limited Stock Appreciation Right” means the right to receive an
amount in cash or Shares with a Fair Market Value equal to the Offer Spread in
the event an Offer is made.  The Committee in its sole discretion shall
determine whether Optionee shall receive cash or Shares.

(ii)      “Offer” means any tender offer or exchange offer for outstanding
Shares of the Company representing thirty percent or more of the total voting
power of the stock of the Company, or an offer to purchase assets from the
Company that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the
Company, other than an offer made by the Company; provided that the corporation,
person or other entity making the Offer acquires Shares or assets of the Company
pursuant to such offer.

(iii)     The term “Offer Value Per Share” means the average selling price of
one Share during the period of thirty (30) days ending on the date on which the
Limited Stock Appreciation Right is exercised.  Any securities or properties
which are a part or all of the consideration paid or to be paid for Shares
during such period shall be valued in a manner consistent with Code Section
409A.

(iv)     The term “Offer Spread” means an amount equal to the product computed
by multiplying (1) the excess of (A) the Offer Value Per Share over (B) the
Exercise Price per Share as set forth in Section 3 of this Agreement, by (2) the
number of Shares with respect to which the Limited Stock Appreciation Right is
being exercised.

(c)       The exercise price per Share subject to the Limited Stock Appreciation
Right shall be the Exercise Price per share as set forth in Section 3 of this
Agreement.

(d)       The Limited Stock Appreciation Right may be exercised only during the
period beginning on the first day following the date that a Change in Control
occurs and ending on the thirtieth day following such date.

(e)       To exercise the Limited Stock Appreciation Right, Optionee shall
provide notice of such exercise to the Company in writing or by electronic means
specifying the number of Shares with respect to which the Limited Stock
Appreciation Right is being exercised.

(f)       Within thirty (30) days after the exercise of the Limited Stock
Appreciation Right, the Company shall pay to Optionee an amount in cash or
Shares with a Fair Market Value equal to the Offer Spread; provided, however,
the Company may in its sole discretion withhold from such cash or Shares any
amount necessary to satisfy the Company’s obligation for federal, state, local
and foreign withholding taxes with respect to such exercise.  The Committee in
its sole discretion shall determine whether Optionee receives cash or Shares.

(g)       Upon the exercise of the Limited Stock Appreciation Right, the Option
shall cease to be exercisable to the extent of the number of Shares with respect
to which the Limited Stock Appreciation Right is exercised.

(h)       Upon the exercise or termination of the Option, the Limited Stock
Appreciation Right shall terminate with respect to the number of Shares as to
which the Option was exercised or terminated.

6

 

--------------------------------------------------------------------------------

(i)       The Limited Stock Appreciation Right may be exercised only when the
fair market value of the Shares exceeds the Exercise Price of the Shares.  For
purposes of this subsection only, the term “fair market value” shall mean the
“Offer Value Per Share.”

11.       Agreement of Optionee.  Optionee acknowledges that certain
restrictions under state or federal securities laws may apply with respect to
the Shares to be issued pursuant to the exercise of the Option or the Limited
Stock Appreciation Right.  Specifically, Optionee acknowledges that, to the
extent Optionee is an “affiliate” of the Company (as that term is defined by the
Securities Act of 1933), the Shares to be issued as a result of the exercise of
the Option are subject to certain trading restrictions under applicable
securities laws (including particularly the Securities and Exchange Commission’s
Rule 144).  Optionee hereby agrees to execute such documents and take such
actions as the Company may reasonably require with respect to state and federal
securities laws and any restrictions on the resale of such shares which may
pertain under such laws.

12.       Withholding.  Upon the issuance of any Shares upon exercise of any
portion of the Option or Limited Stock Appreciation Right, Optionee shall pay to
the Company an amount of all applicable federal, state, local and foreign
employment taxes which the Company or an Affiliate is required to withhold upon
such exercise.  Such payment may be made in cash or by delivery of whole Shares
in accordance with Section 14(a) of the Plan.

13.       Plan Provisions.  In addition to the terms and conditions set forth
herein, the Award is subject to and governed by the terms and conditions set
forth in the Plan, as may be amended from time to time, which are hereby
incorporated by reference.  Any terms used herein with an initial capital letter
shall have the same meaning as provided in the Plan, unless otherwise specified
herein.  In the event of any conflict between the provisions of the Agreement
and the Plan, the Plan shall control.  For avoidance of doubt and without
limiting anything herein or in the Plan, Optionee hereby acknowledges that the
compensation recovery provisions described in Section 14(o) of the Plan may
apply to the Award granted hereunder and this Agreement.

14.       Restrictive Covenants.  Optionee shall be subject to the restrictive
covenants contained in this Section 14; provided that the restrictive covenants
and other obligations contained in this Section 14 are independent of,
supplemental to and do not modify, supersede or restrict (and shall not be
modified, superseded or restricted by) any non-competition, non-solicitation,
confidentiality or other restrictive covenants in any other current or future
employment, severance, change in control or other similar agreement with the
Company or its Affiliates, unless reference is made to the specific provisions
hereof which are intended to be superseded.

(a)       Confidentiality.  During and for one year after the termination of
Optionee’s employment with the Company and its Affiliates, Optionee agrees to
keep in strict confidence and not, directly or indirectly, make known, divulge,
reveal, furnish, make available or use any Confidential Information (as defined
below), except in Optionee’s regular authorized duties on behalf of the Company
and its Affiliates.  Optionee acknowledges that all documents and other property
containing Confidential Information furnished to Optionee by the Company or its
Affiliates or otherwise acquired or developed by the Company, its Affiliates or
Optionee or known by Optionee shall at all times be the property of the Company
and its Affiliates.  Optionee shall take all reasonable and prudent steps to
safeguard Confidential Information and protect it against

7

 

--------------------------------------------------------------------------------

disclosure, misuse, espionage, loss and theft. Optionee shall deliver to the
Company or the applicable Affiliate upon the termination of Optionee’s
employment with the Company and its Affiliates, or at any other time that the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts, software and other documents and data (and copies thereof)
containing the Confidential Information, Work Product (as defined in Section
14(b)(i) of this Agreement) of the business of the Company and its Affiliates
that Optionee may then possess or have under Optionee’s control. Optionee shall
not use any Confidential Information to compete with the Company and its
Affiliates during and for one year after termination of Optionee’s employment
with the Company and its Affiliates.

For purposes of this Agreement, “Confidential Information” means all information
of a confidential or proprietary nature (whether or not specifically labeled or
identified as “confidential”) which Optionee has acquired or may acquire in the
course of, or as a direct result of, Optionee’s employment with the Company and
its Affiliates, in any form or medium, that relates to the business, products,
services, research or development of the Company or its Affiliates. Confidential
Information includes, but is not limited to, the following: (i) internal
business information (including information relating to strategic and staffing
plans and practices, business, training, financial, marketing, promotional and
sales plans and practices, cost, rate and pricing structures, accounting and
business methods and customer and supplier lists); (ii) identities of,
individual requirements of, specific contractual arrangements with, and
information about, the Company’s or its Affiliates’ suppliers, distributors,
customers, prospective customers, independent contractors, vendors, or other
business relations and their confidential information for which the Company or
its Affiliates have has nonuse and nondisclosure obligations; (iii) trade
secrets, copyrightable works and other documents or information which is
technical or creative in nature (including ideas, formulas, recipes,
compositions, inventions, innovations, improvements, developments, methods,
know-how, manufacturing and production processes and techniques, research and
development information, compilations of data and analyses, data and databases
relating thereto, techniques, systems, records, manuals, documentation, models,
drawings, specifications, designs, plans, proposals, reports and all similar or
related information (whether patentable or unpatentable and whether or not
reduced to practice)); and (iv) other Intellectual Property rights of the
Company or its Affiliates, as provided for in Section 14(b) of this Agreement.
Confidential Information does not include any information which (i) was in the
lawful and unrestricted possession of Optionee prior to its disclosure to
Optionee by the Company; (ii) is or becomes generally available to the public by
acts other than those of Optionee after receiving it; or (iii) has been received
lawfully and in good faith by Optionee from a third party who did not obtain or
derive it from the Company.

(i)       Other Restrictions.  Optionee also acknowledges and agrees that the
prohibitions against disclosure and use of Confidential Information set forth
herein are in addition to, and not in lieu of, any rights or remedies that the
Company or its Affiliates may have available pursuant to the laws of the state
in which Optionee is employed which are designed to prevent the disclosure of
trade secrets or proprietary information.

(ii)      Third-Party Information.  Optionee recognizes that the Company and its
Affiliates have has received and in the future will receive from third parties
confidential or proprietary information subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. Optionee agrees

8

 

--------------------------------------------------------------------------------

to hold all such confidential or proprietary information in the strictest
confidence and not to disclose such information to any person, firm or
corporation or to use it except as necessary in carrying out Optionee’s duties
for the Company and its Affiliates consistent with the Company’s or its
applicable Affiliate’s agreement with such third party. An example of this kind
of information is information about the Company’s or its Affiliates’ customers.
Optionee further recognizes that the Company and its Affiliates will make
software available to Optionee in order to allow or assist Optionee to perform
Optionee’s job duties. The software made available to Optionee is either owned
by or licensed to the Company or its Affiliates and the software remains the
property of the Company or its Affiliates or third party owner of the software
rights.  As such, Optionee may not (i) create or attempt to create by reverse
engineering, disassembly, decompilation or otherwise, the software, associated
programs, source code, or any part thereof, or to aid or to permit others to do
so, except and only to the extent expressly permitted by the Company, its
Affiliates or by applicable law; (ii) remove any software identification or
notices of any proprietary or copyright restrictions from any software or any
software related materials; and/or (iii) copy the software, modify, translate
or, unless otherwise agreed, develop any derivative works thereof or include any
portion of the software in any other software program. Optionee agrees to use
any and all software provided by the Company or its Affiliates only as necessary
to carry out Optionee’s work for the Company and its Affiliates.

(iii)     Return of Confidential Information.  At any point during or at the
termination of the employment relationship between Optionee and the Company and
its Affiliates, the Company or its applicable Affiliate may request Optionee to
return to it any and all Confidential Information received by and/or in the
possession of Optionee.  All such Confidential Information shall be returned to
the Company or its applicable Affiliate immediately.  Furthermore, upon request
of the Company or its Affiliate, Optionee may be required to execute a sworn
affidavit certifying that Optionee has returned all Confidential Information in
Optionee’s possession.

(b)       Intellectual Property.

(i)       Assignment to Rights In Intellectual Property. Optionee acknowledges
that the Company and its Affiliates have all right, title, and interest to all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, recipes and all similar or related information (whether or
not patentable or copyrightable) that relate to the Company’s and its
Affiliates’ actual or demonstrably anticipated business, research and
development, products and services and which are conceived, developed or made by
Optionee while employed by the Company and its Affiliates, including any
derivations or modifications thereto (“Work Product”).  Optionee shall promptly
disclose such Work Product to the Company.  Optionee hereby irrevocably assigns
and transfers to the Company all rights, title, and interest worldwide in any
such Work Product.  At the Company’s expense, Optionee shall perform all actions
reasonably requested by the Company (whether during or after Optionee’s
employment) to establish and confirm such ownership, and to perfect, obtain,
maintain, enforce, and defend any rights specified to be so owned or assigned
(including, without limitation, the execution of assignments, consents, powers
of attorney and other instruments).

(ii)      Exceptions To Assignment of Intellectual Property.  Optionee
acknowledges that this Agreement is limited by the following:

9

 

--------------------------------------------------------------------------------

(1)       Any provision in an employment agreement or other similar written
agreement which provides that Optionee shall assign, or offer to assign, any of
Optionee’s rights in an invention to the Company and its Affiliates shall not
apply to an invention that Optionee developed entirely on Optionee’s own time
without using the Company’s or its Affiliates’ equipment, supplies, facilities,
or trade secret information, except for those inventions that either: (a)
relate, at the time of conception or implementation of the invention, to the
business of the Company or its Affiliates, or to any future business of the
Company or its Affiliates; provided that such future business must be shown by
actual or demonstrably anticipated research or development; or (b) result from
any work performed by Optionee for the Company and its Affiliates.

(2)       To the extent a provision in an employment agreement or other similar
written agreement between Optionee and the Company or its Affiliates, other than
this Agreement, purports to require Optionee to assign an invention otherwise
excluded from being required to be assigned under Section 14(b)(ii)(1), the
provision is against the public policy of the state and is unenforceable.

(c)       Non-Solicitation of Customers and Employees.  Optionee will be called
upon to work closely with employees, consultants, independent contractors,
agents and other service providers of the Company and its Affiliates in
performing services for the Company and its Affiliates.  All non-public
information about such employees, consultants, independent contractors, agents
and other service providers of the Company and its Affiliates that becomes known
to Optionee during the course of Optionee’s employment with the Company and its
Affiliates, and which would not have become known to Optionee but for Optionee’s
employment with the Company and its Affiliates, including, but not limited to,
compensation or commission structure, is Confidential Information and shall not
be used by Optionee in soliciting employees, consultants, independent
contractors, agents or other service providers of the Company and its Affiliates
for employment at any time during or within one year after termination of
Optionee’s employment with the Company and its Affiliates.  During Optionee’s
employment and for one year following the termination of Optionee’s employment
with the Company and its Affiliates, Optionee shall not, except in performing
its duties for the Company and its Affiliates, either directly or indirectly:

(i)       solicit in competition with the Company or its Affiliates the business
of any of the customers of the Company or its Affiliates, (a) with whom Optionee
had contact during the one-year period immediately preceding the breach of this
Agreement and (b) with whom Optionee would not have had contact but for
Optionee’s employment with the Company and its Affiliates; or

(ii)      ask, encourage or otherwise solicit any employees, consultants,
independent contractors, agents or other service providers of the Company or its
Affiliates with whom Optionee had contact during the one-year period immediately
preceding the breach of this Agreement to leave employment with the Company or
its Affiliates.

Optionee further agrees to make any subsequent employer aware of this
non-solicitation obligation.

10

 

--------------------------------------------------------------------------------

(d)       Best Efforts and Non-Competition.  During the course of Optionee’s
employment with the Company or its Affiliates, Optionee shall not (whether or
not during business hours) within the Territory (as defined in this Section
14(d)) (i) engage in any activity, within the Territory, that is in any way
competitive with the business or any demonstrably anticipated business of the
Company or its Affiliates and (ii) assist any other person or organization in
competing or in preparing to compete with any business or demonstrably
anticipated business of the Company or its Affiliates. For purposes hereof,
“Territory” means the area within which the Company or its Affiliates conducted
business within the one-year period prior to the breach of this Section 14(d).

(e)       No Conflicting Obligations.  Optionee has not entered into, and
Optionee shall not enter into, any agreement either written or oral in conflict
with this Agreement or Optionee’s employment with the Company and its
Affiliates.  Optionee hereby represents and warrants to the Company that:

(i)       the execution, delivery and performance of this Agreement by Optionee
does not and shall not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which Optionee
is a party or by which Optionee is knowingly bound;

(ii)      Optionee is not a party to or bound by any employment agreement,
nonsolicitation agreement, noncompete agreement or confidentiality agreement
with any other person or entity other than the Company or its Affiliates that
would preclude, conflict or materially limit Optionee’s employment with the
Company and its Affiliates; and

(iii)     upon the execution and delivery of this Agreement by the parties to
this Agreement, this Agreement shall be the binding obligation of Optionee,
enforceable in accordance with its terms.

Optionee agrees that the protective covenants contained herein are reasonable in
terms of duration and scope restrictions and are reasonable and necessary to
protect the goodwill of the business and the Confidential Information of the
Company or its Affiliates and agrees not to challenge the validity or
enforceability of the covenants contained herein.

(f)       Breach of Agreement.  Optionee acknowledges that breach of this
Section 14 and disclosure of Confidential Information will cause irreparable
harm and damage to the Company and its Affiliates.  Accordingly, any breach of
this Agreement may subject Optionee to discipline, up to and including
termination of employment, and permit the Company and its Affiliates to pursue
legal action against Optionee, as follows:

(i)       Remedies.  In view of the irreparable harm and damage which would
occur to the Company and its Affiliates as a result of a breach or a threatened
breach by Optionee of the obligations set forth in Sections 14(a)-(d) of this
Agreement, and in view of the lack of an adequate remedy at law to protect the
Company and its Affiliates, the Company or its applicable Affiliates shall have
the right to receive, and Optionee hereby consents to the issuance of, temporary
and permanent injunctions enjoining Optionee from any violation of Sections
14(a)-(d) hereof.  Optionee acknowledges that both temporary and permanent
injunctions are appropriate

11

 

--------------------------------------------------------------------------------

remedies for such a breach or threatened breach.  The foregoing remedies shall
be in addition to, and not in limitation of, any other rights or remedies to
which the Company and its Affiliates are or may be entitled hereunder or at law
or in equity, including, without limitation, the right to right to receive
damages.

(ii)      Cost of Enforcement.  In the event the Company bring an action to
enforce the provisions of this Agreement, including any provisions of Sections
14(a)-(d) hereof, the Company or its applicable Affiliates may recover from
Optionee its reasonable attorneys’ fees and costs, through and including any and
all appeals.

(g)       Tolling.  In the event of any violation of the provisions of this
Section 14, Optionee acknowledges and agrees that the restrictions contained in
this Section 14 shall be extended by a period of time equal to the period of
such violation, it being the intention of the parties hereto that the running of
such restriction period shall be tolled during any period of such violation.

15.       Miscellaneous.

(a)       Limitation of Rights.  The Plan, the granting of the Award and the
execution of the Agreement shall not give Optionee any rights to (i) similar
grants in future years, (ii) any right to be retained in the employ or service
of the Company or any of its Affiliates, or (iii) interfere in any way with the
right of the Company or its Affiliates to terminate Optionee’s employment or
services at any time.  Optionee acknowledges that Optionee is employed by the
Company at will, and nothing contained in this Agreement is intended to alter
the at-will nature of Optionee’s employment with the Company.

(b)       Interpretation.  Optionee accepts this Option subject to all the terms
and provisions of the Plan and this Agreement.  The undersigned Optionee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement.

(c)       Claims Procedure.  Any dispute or claim for benefits by any person
under this Agreement shall be determined by the Committee in accordance with the
claims procedures under the Enova International, Inc. Nonqualified Savings Plan.

(d)       Shareholder Rights.  Neither Optionee nor Optionee’s Designated
Beneficiary shall have any of the rights of a shareholder with respect to any
shares of Common Stock issuable upon vesting of this Award, including, without
limitation, a right to cash dividends or a right to vote, until (i) such Award
is vested, and (ii) such shares have been delivered and issued to Optionee or
Optionee’s Designated Beneficiary pursuant to Section 4 or Section 10 of this
Agreement.

(e)       Severability.  Each party hereto has carefully read and considered the
provisions contained in this Agreement, including Sections 14(a)-(d) hereof,
and, having done so, agrees that the restrictions and obligations therein are
fair and reasonable and are reasonably required for the protection of the
interests of the Company.  If any term, provision, covenant or restriction
contained in the Agreement is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions,

12

 

--------------------------------------------------------------------------------

covenants and restrictions contained in the Agreement shall remain in full force
and effect, and shall in no way be affected, impaired or
invalidated.  Notwithstanding the foregoing, in the event any said term,
provision, covenant or restriction contained in the Agreement shall be held
invalid, void or unenforceable by such court or a federal regulatory agency of
competent jurisdiction, the parties hereto agree that it is their desire that
such court or agency shall substitute an enforceable restriction in place of any
limitation deemed invalid, void or unenforceable and, as so modified, the
restrictions shall be as fully enforceable as if they had been set forth herein
by the parties.  It is the intent of the parties hereto that the court or
agency, in so establishing a substitute restriction, recognize that the parties
hereto desire that the provisions and restrictions in this Agreement be imposed
and maintained to the maximum lawful extent.

(f)       Controlling Law.  The Agreement is being made in Illinois and shall be
construed and enforced in accordance with the laws of that state.

(g)       Construction; Entire Agreement.  The Agreement and the Plan contain
the entire understanding between the parties, and supersedes any prior
understanding and agreements between them, except as otherwise provided in
Section 14 of this Agreement, including, for the avoidance of doubt, the
Company’s personnel policies and procedures, representing the subject matter
hereof.  There are no representations, agreements, arrangements or
understandings, oral or written, between and among the parties hereto relating
to the subject matter hereof which are not fully expressed herein.

(h)       Survival.  The covenants and agreements contained herein shall survive
termination of Optionee’s employment, regardless of who causes the termination
and under what circumstances.

(i)       Amendments.  The provisions of this Agreement may be amended or waived
only with the prior written consent of Optionee and the Company (as approved by
the Board).  No course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

(j)       Headings.  Section and other headings contained in the Agreement are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.  Furthermore, Optionee acknowledges and agrees that in the event of the
transfer of Optionee’s employment from the Company or its Affiliate to any
subsidiary, parent or affiliate of the Company, Optionee’s employment shall
continue to be subject to each and all the terms and conditions set forth in
Section 14 of this Agreement.

(k)       Notices.  Any notice under this Agreement shall be in writing or by
electronic means and shall be deemed to have been duly given when delivered
personally or when deposited in the United States mail, registered, postage
prepaid, and addressed, in the case of the Company, to the secretary of the
Company at the address indicated on the signature page of this Agreement, or if
the Company should move its principal office, to such principal office, and, in
the case of Optionee, to Optionee through the Company’s e-mail system or
Optionee’s last personal e-mail or permanent address as shown on the Company’s
records, subject to the right of either party to

13

 

--------------------------------------------------------------------------------

designate some other address or electronic notification system at any time
hereafter in a notice satisfying the requirements of this Section.

(l)       Heirs, Successors and Assigns.  Each and all of the covenants, terms,
provisions and agreements contained herein shall be binding upon and inure to
the benefit of Optionee’s heirs, legal representatives, successors and
assigns.  Optionee may not assign Optionee’s rights and/or delegate Optionee’s
obligations under this Agreement.  The Company may assign this Agreement to any
successor in interest or to any of its Affiliates.  Furthermore, Optionee
acknowledges and agrees that in the event of the transfer of Optionee’s
employment from the Company to any subsidiary, parent or Affiliate of the
Company, Optionee’s employment shall continue to be subject to each and all the
terms and conditions set forth in Section 14 of this Agreement.

(m)       Execution/Acceptance.  Optionee acknowledges that Optionee has read
and understands this Agreement, has been advised to consult with independent
legal counsel regarding Optionee’s rights and obligations under this Agreement
to the extent desired, is fully aware of the legal effect of this Agreement and
has entered into it freely and voluntarily based on Optionee’s own judgment and
not on any representations or promises other than those contained in this
Agreement.  This Agreement may be executed and/or accepted electronically and/or
executed in duplicate counterparts, the production of either of which (including
a signature or proof of electronic acceptance) shall be sufficient for all
purposes for the proof of the binding terms of this Agreement.

(n)       Company Recoupment of Options.  An Optionee’s rights with respect to
any Option hereunder shall in all events be subject to (i) any right that the
Company may have under any Company recoupment policy or other agreement or
arrangement with an Optionee, or (ii) any right or obligation that the Company
may have regarding the clawback of “incentive-based compensation” under Section
10D of the Securities Exchange Act of 1934, as amended and any applicable rules
and regulations promulgated thereunder from time to time by the U.S. Securities
and Exchange Commission.

 

 

 

 

 

 

 

 

 

14

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

[Signatures on the following page]




15

 

--------------------------------------------------------------------------------

 

ENOVA INTERNATIONAL, INC.
(For and on behalf of itself, and/or any Affiliate of the Company that employs
Associate)
175 West Jackson Blvd., Suite 500 Chicago, Illinois 60604

 

By:  _____________

         David Fisher, Chief Executive Officer

 

Electronic acceptance of this Award by Associate shall bind Associate by the
terms of this Agreement pursuant to Section 11(m) of this Agreement.

 

 

16

 